Case 1:20-cv-21254-BB Document 53 Entered on FLSD Docket 07/20/2021 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA



    SECURITIES AND EXCHANGE COMMISSION                            )
                                                                  )
                                   Plaintiff,                     )
                                                                  )
    v.                                                            )
                                                                  )
    JUSTIN W. KEENER D/B/A JMJ FINANCIAL,                         )
                                                                  )   No. 20-cv-21254
                                   Defendant.                     )
                                                                  )   Hon. Beth Bloom
                                                                  )
                                                                  )
  _______________________________________________                 )


     PLAINTIFF’S UNOPPOSED MOTION FOR PARTIAL RELIEF FROM ORDER
         AND LOCAL RULE REGARDING ATTENDANCE AT MEDIATION

         On March 25, 2020, the Court ordered the parties to file a joint scheduling report that

 addressed, among other items, “[s]election of a mediator and scheduling of a time, date, and

 place for mediation within 30 days of the scheduling order.” [D.E. #4] The parties filed their

 Joint Scheduling Report on July 6, 2020. [D.E. #19] On July 29, 2020, the parties filed a

 Supplemental Notice of Selection of Mediator in which they stated that: “The mediation will be

 conducted by videoconference at 10:00 a.m. on March 25, 2021.” [D.E. #27] On July 30, 2020,

 the Court issued an Order Scheduling Mediation stating that “The mediation conference in this

 case shall be held on March 25, 2021, at 10:00 a.m. with Harry R. Schafer via videoconference.”

 [D.E. #28] On February 1, 2021, Defendant filed an Unopposed Motion to Amend Order Setting

 Trial and Pre-Trial Schedule, and to Amend Order Scheduling Mediation in which he requested

 an extension of approximately four months to the overall schedule and which resulted in a new
Case 1:20-cv-21254-BB Document 53 Entered on FLSD Docket 07/20/2021 Page 2 of 5




 mediation date of August 4, 2021. [D.E. #40] The Court approved that motion on February 3,

 2021. [D.E. #41]

        Plaintiff Securities and Exchange Commission (the “Commission”) respectfully requests

 that the Court relieve it of the requirement of Southern District of Florida Local Rule 16.2(e) to

 have a representative present at mediation “with full authority" to negotiate a settlement. The

 laws governing the Commission as well as its own policies require the five-member Commission

 to review and approve nearly all forms of settlement in cases where the Commission has

 commenced litigation. Local Rule 16.2(e) requires that “[u]nless excused in writing by the

 presiding Judge, all parties . . . shall be physically present at the mediation conference . . . with

 full authority to negotiate a settlement.”

        The Commission consists of five Commissioners, appointed by the President with the

 advice and consent of the Senate. See Section 4(a) of the Securities Exchange Act of 1934

 (“Exchange Act”), 15 U.S.C. § 78d(a). Only the Commissioners may authorize commencement

 of a securities enforcement action such as this one. Exchange Act § 21(d)(1), 15 U.S.C. §

 78u(d)(1). Because only the Commissioners acting as a body must approve nearly all forms of

 settlement, it is impossible for the Commission to have a representative with binding authority to

 settle the case present at mediation. Both the Federal Rules of Civil Procedure and the federal

 courts have recognized the unique position that agencies of the federal government occupy when

 it comes to having a representative with binding authority present at settlement conferences.

        For example, the Advisory Committee Notes to the 1993 Amendments to Rule 16 of the

 Federal Rules of Civil Procedure discuss the status of government agencies attending pretrial

 conferences at which settlement may be discussed:

        The amendment of paragraph (9) should be read in conjunction with the sentence
        added to the end of subdivision (c), authorizing the court to direct that, in

                                                   -2-
Case 1:20-cv-21254-BB Document 53 Entered on FLSD Docket 07/20/2021 Page 3 of 5




           appropriate cases, a responsible representative of the parties be present or
           available by telephone during a conference in order to discuss possible settlement
           of the case. The sentence refers to participation by a party or its representative.
           Whether this would be the individual party, an officer of a corporate party, a
           representative from an insurance carrier or someone else would depend on the
           circumstances. Particularly in litigation in which governmental agencies or large
           amounts of money are involved, there may be no one with on-the-spot settlement
           authority, and the most that should be expected is access to a person who would
           have a major role in submitting a recommendation to the body or board with
           ultimate decision-making responsibility. The selection of the appropriate
           representative should ordinarily be left to the party and its counsel.

 Advisory Committee Notes to 1993 Amendments to Rule 16 of the Federal Rules of Civil

 Procedure (emphasis added).

           The Federal Rules contemplate the exact situation the Commission faces here—the

 inability to have a person with “on-the-spot” settlement authority present. Because only the

 Commissioners may approve any settlement of this case, the Commission is in a different posture

 than an individual party. It cannot have a person with full settlement authority present. That is

 not to say that the Commission cannot or will not attend mediation and attempt to negotiate in

 good faith. To the contrary, the fact that the Commission is willing to send a senior staff member

 shows the Commission takes this matter seriously.

           Because of the unique statutes and rules that define the authority and obligations of the

 Commission and its staff, the Commission respectfully requests the Court to allow a senior

 representative from the Commission’s Home Office in Washington, DC to attend mediation, who

 will have the authority to negotiate a settlement that the representative and the undersigned can

 recommend to the Commission for its possible approval. 1




 1
     Undersigned trial counsel will also attend the mediation.
                                                   -3-
Case 1:20-cv-21254-BB Document 53 Entered on FLSD Docket 07/20/2021 Page 4 of 5




        Undersigned counsel have conferred with counsel for Defendant Justin Keener, who will

 be attending the mediation, and he does not oppose this motion. A proposed order is submitted

 herewith.


  Dated: July 20, 2021

                                           Respectfully submitted,


                                                     /s/
                                           Joshua E. Braunstein (Special Bar No. A5502640)
                                           Antony Richard Petrilla (Special Bar No. A5502641)

                                           Attorneys for Plaintiff
                                           SECURITIES AND EXCHANGE COMMISSION
                                           100 F Street NE Washington, DC 20549
                                           Telephone: (202) 551-8470
                                           Braunsteinj@sec.gov




                                               -4-
Case 1:20-cv-21254-BB Document 53 Entered on FLSD Docket 07/20/2021 Page 5 of 5




                                 CERTIFICATE OF SERVICE


 I hereby certify that on July 20, 2021, I filed Plaintiff Securities and Exchange Commission’s
 Plaintiff’s Unopposed Motion for Partial Relief from Order And Local Rule Regarding
 Attendance At Mediation through the Court’s CM/ECF system, which automatically sends
 notices to counsel of record in this case.


                                                    /s/
                                              Joshua E. Braunstein

                                              ATTORNEY FOR PLAINTIFF
                                              SECURITIES AND EXCHANGE
                                              COMMISSION




                                                -5-
